   8:20-cv-00393-RGK-PRSE Doc # 4 Filed: 10/05/20 Page 1 of 2 - Page ID # 15




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

ARTHUR D. JONES,

                     Plaintiff,                               8:20CV393

       vs.
                                                                ORDER
GABRIEL PENAHERRERA,
Correctional Officer; JOHN JOHNSON,
Correctional Officer; SETH VAN
MAANEN, Correctional Officer; and J.A.
JORDAN, Correctional Officer;

                     Defendants.


       This matter is before the court on its own motion. Plaintiff filed a Complaint
(Filing 1) on October 1, 2020. However, Plaintiff failed to include the $400.00 filing
and administrative fees. Plaintiff has the choice of either submitting the $400.00
filing and administrative fees to the clerk’s office or submitting a request to proceed
in forma pauperis.1 Failure to take either action within 30 days will result in the court
dismissing this case without further notice to Plaintiff.

      IT IS THEREFORE ORDERED that:

      1.      Plaintiff is directed to submit the $400.00 fees to the clerk’s office or
submit a request to proceed in forma pauperis within 30 days. Failure to take either
action will result in dismissal of this matter without further notice.




      1
       If Plaintiff is granted leave to proceed in forma pauperis in this matter, he
will be allowed to pay the court’s $350 filing fee in installments. See 28 U.S.C.
§ 1915(b)(1); In re Tyler, 110 F.3d 528, 529-30 (8th Cir. 1997). He would not be
subject to the $50.00 administrative fee assessed to non-IFP plaintiffs.
  8:20-cv-00393-RGK-PRSE Doc # 4 Filed: 10/05/20 Page 2 of 2 - Page ID # 16




      2.    The clerk of the court is directed to send to Plaintiff the Form AO240
(Application to Proceed Without Prepayment of Fees and Affidavit).

      3.     The clerk of the court is directed to set a pro se case management
deadline in this matter with the following text: November 4, 2020: Check for MIFP
or payment.

      Dated this 5th day of October, 2020.

                                             BY THE COURT:


                                             Richard G. Kopf
                                             Senior United States District Judge




                                        2
